Exhibit21.1 Subsidiaries of TucowsInc., a Pennsylvania corporation 1. Tucows (Delaware)Inc., a Delaware corporation, is a wholly owned subsidiary of Tucows Inc. 2. Tucows.comCo., a Nova Scotia corporation, is a wholly owned subsidiary of Tucows (Delaware)Inc. 3. Tucows Corp., a Mississippi corporation, is a wholly owned subsidiary of Tucows (Delaware)Inc. 4. Tucows (UK) Limited, a company incorporated in England and Wales, is a wholly owned subsidiary of Tucows.comCo. 5. Tucows (Australia) Pty Limited, a Victoria corporation, is a wholly owned subsidiary of Tucows.com Co. 6 Tucows (Germany) Inc., a Bonn corporation, is a wholly owned subsidiary of Tucows.com Co. 7 EPAG Domainservices GmbH, a Nova Scotia corporation, is a wholly owned subsidiary of Tucows (Germany)Inc. 8 Ting Inc., a Delaware corporation, is a wholly owned subsidiary of Tucows (Delaware)Inc.
